

117 SRES 218 ATS: Recognizing National Foster Care Month as an opportunity to raise awareness about the challenges of children in the foster care system, and encouraging Congress to implement policies to improve the lives of children in the foster care system.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 218IN THE SENATE OF THE UNITED STATESMay 17, 2021Mr. Grassley (for himself, Ms. Stabenow, Mr. Kaine, Mr. Van Hollen, Mr. Warnock, Ms. Ernst, Ms. Rosen, Ms. Hassan, Mr. Wyden, Mrs. Capito, Ms. Klobuchar, Mr. Casey, Mr. Brown, Mr. Scott of South Carolina, Mr. Marshall, Mr. Blunt, Mrs. Blackburn, Mr. Barrasso, Mr. Coons, and Mr. Young) submitted the following resolution; which was considered and agreed toRESOLUTIONRecognizing National Foster Care Month as an opportunity to raise awareness about the challenges of children in the foster care system, and encouraging Congress to implement policies to improve the lives of children in the foster care system.Whereas National Foster Care Month was established more than 30 years ago—(1)to bring foster care issues to the forefront of the national focus;(2)to highlight the importance of permanency for every child; and(3)to recognize the essential role that foster parents, social workers, and advocates have in the lives of children in foster care throughout the United States;Whereas all children deserve a safe, loving, and permanent home;Whereas the primary goal of the foster care system is to ensure the safety and well-being of children while working to provide a safe, loving, and permanent home for each child;Whereas there are approximately 424,000 children living in foster care;Whereas there were approximately 251,000 youth that entered the foster care system in 2019, while more than 122,000 youth were awaiting adoption at the end of 2019;Whereas more than 86,000 children entered foster care in 2019 due to parental drug abuse;Whereas children of color are more likely to stay in the foster care system for longer periods of time and are less likely to be reunited with their biological families;Whereas foster parents—(1)are the front-line caregivers for children who cannot safely remain with their biological parents; (2)provide physical care, emotional support, and education advocacy; and (3)are the largest single source of families providing permanent homes for children leaving foster care to adoption;Whereas, compared to children in foster care who are placed with nonrelatives, children in foster care who are placed with relatives have more stability, including fewer changes in placements, have more positive perceptions of their placements, are more likely to be placed with their siblings, and demonstrate fewer behavioral problems;Whereas some relative caregivers receive less financial assistance and fewer support services than do foster caregivers;Whereas an increased emphasis on prevention and reunification services is necessary to reduce the number of children that enter or re-enter the foster care system;Whereas the coronavirus disease 2019 (COVID–19) pandemic has created additional challenges for youth and families in the child welfare system, including delays in permanency, economic hardship, and disruptions in education; Whereas over 20,000 youth aged out of foster care in 2019 without a legal permanent connection to an adult or family;Whereas children who age out of foster care lack the security or support of a biological or adoptive family and frequently struggle to secure affordable housing, obtain health insurance, pursue higher education, and acquire adequate employment;Whereas foster care is intended to be a temporary placement, but children remain in the foster care system for an average of 19 months;Whereas, according to the Annie E. Casey Foundation, 35 percent of children in foster care experience more than 2 placements while in foster care, which often leads to disruption of routines and the need to change schools and move away from siblings, extended families, and familiar surroundings;Whereas youth in foster care are much more likely to face educational instability, with 1 study showing that 75 percent of foster youth experienced an unscheduled school change during a school year, compared to 21 percent of youth not in foster care;Whereas children entering foster care often confront the widespread misperception that children in foster care are disruptive, unruly, and dangerous, even though placement in foster care is based on the actions of a parent or guardian, not the child;Whereas 30 percent of children in foster care are taking at least 1 anti-psychotic medication, and 34 percent of those children are not receiving adequate treatment planning or medication monitoring;Whereas, according to a 2018 study, due to heavy caseloads and limited resources, the average annual turnover rate for child welfare workers is between 14 percent and 22 percent;Whereas States, localities, and communities should be encouraged to invest resources in preventative and reunification services and postpermanency programs to ensure that more children in foster care are provided with safe, loving, and permanent placements;Whereas, in 2018, Congress passed the Family First Prevention Services Act (Public Law 115–123; 132 Stat. 232), which provided new investments in prevention and family reunification services to help more families stay together and ensure that more children are in safe, loving, and permanent homes;Whereas Federal legislation over the 3 decades preceding the date of adoption of this resolution, including the Adoption Assistance and Child Welfare Act of 1980 (Public Law 96–272; 94 Stat. 500), the Adoption and Safe Families Act of 1997 (Public Law 105–89; 111 Stat. 2115), the Fostering Connections to Success and Increasing Adoptions Act of 2008 (Public Law 110–351; 122 Stat. 3949), the Child and Family Services Improvement and Innovation Act (Public Law 112–34; 125 Stat. 369), and the Preventing Sex Trafficking and Strengthening Families Act (Public Law 113–183; 128 Stat. 1919), provided new investments and services to improve the outcomes of children in the foster care system;Whereas May 2021 is an appropriate month to designate as National Foster Care Month to provide an opportunity to acknowledge the accomplishments of the child welfare workforce, foster parents, the advocacy community, and mentors for their dedication and accomplishments and the positive impact they have on the lives of children; andWhereas much remains to be done to ensure that all children have a safe, loving, nurturing, and permanent family, regardless of age or special needs: Now, therefore, be itThat the Senate—(1)supports the designation of May 2021 as National Foster Care Month;(2)recognizes National Foster Care Month as an opportunity to raise awareness about the challenges that children face in the foster care system;(3)encourages Congress to implement policies to improve the lives of children in the foster care system;(4)acknowledges the unique needs of children in the foster care system;(5)recognizes foster youth throughout the United States for their ongoing tenacity, courage, and resilience while facing life challenges;(6)acknowledges the exceptional alumni of the foster care system who serve as advocates and role models for youth who remain in foster care;(7)honors the commitment and dedication of the individuals who work tirelessly to provide assistance and services to children in the foster care system;(8)supports the designation of May 31, 2021, as National Foster Parent Appreciation Day;(9)recognizes National Foster Parent Appreciation Day as an opportunity—(A)to recognize the efforts of foster parents to provide safe and loving care for children in need; and (B)to raise awareness about the increasing need for foster parents to serve in their communities; and(10)reaffirms the need to continue working to improve the outcomes of all children in the foster care system through parts B and E of title IV of the Social Security Act (42 U.S.C. 601 et seq.) and other programs designed—(A)to support vulnerable families;(B)to invest in prevention and reunification services;(C)to promote adoption in cases where reunification is not in the best interests of the child;(D)to adequately serve children brought into the foster care system; and(E)to facilitate the successful transition into adulthood for children that age out of the foster care system.